DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on November 19, 2021 in response to the Office Action mailed on August 19, 2021 and October 28, 2021.

Priority
This application claims priority to Application No. 13/535,969, filed on June 28, 2012.

Status of the Claims
Claims 1-4 and 6-8 are pending.
Claim 5 is cancelled. 

Allowance
 Claims 1-4 and 6-8 are allowed. Applicant’s remarks and argument filed on November 19, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of exchanging, via the respective communication link between the mobile device and the
payment terminal, one or more personalities between the mobile device and the payment terminal, upon the one or more personalities matching a preapproved list, further functionality is unlocked between the mobile device and the payment terminal and the user is prompted to proceed with payment; using a payment token at the payment terminal to initialize the trusted transaction, a corresponding payment request being placed and communicated to the financial entity, communicating with the mobile device by the financial entity for confirmation, inputting a verification data at the payment terminal, such that the financial entity authenticates the user and the trusted transaction according to the verification data, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependency on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687